Order unanimously reversed on the law without costs, motion denied and affirmative defense rein*632stated. Memorandum: In this personal injury action arising out of an automobile collision between plaintiff wife (hereinafter plaintiff) and defendant, defendant appeals from an order granting plaintiff’s motion for partial summary judgment on the issues of defendant’s negligence and plaintiff’s contributory fault. We conclude that summary judgment was improperly granted to plaintiff. In the posture of this case, in which there are competing claims of negligence, plaintiff could sustain her burden on the motion for summary judgment only by conclusively establishing defendant’s negligence and her own freedom from contributory fault (CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). Plaintiff’s submissions failed to establish the absence of triable questions of fact on those issues, and defendant’s opposing papers raised a triable question of fact whether plaintiff, by the exercise of due care, could have avoided the accident. (Appeal from Order of Supreme Court, Onondaga County, Mordue, J. — Partial Summary Judgment.) Present — Denman, P. J., Pine, Balio, Fallon and Doerr, JJ.